Case 2:18-cv-00028-JRG Document 163 Filed 05/22/19 Page 1 of 6 PageID #: 6541



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

BARKAN WIRELESS IP HOLDINGS,                    )
L.P.,                                           )
                                                )
                       Plaintiff,               )
                                                )
          v.                                    )
                                                )     C.A. No. 2:18-cv-00028-JRG
SAMSUNG ELECTRONICS CO., LTD.,                  )
SAMSUNG ELECTRONICS AMERICA,                    )     JURY TRIAL DEMANDED
INC., VERIZON COMMUNICATIONS,                   )
INC. and CELLCO PARTNERSHIP d/b/a               )
VERIZON WIRELESS,                               )
                                                )
                       Defendants.              )
                                                )

                             JOINT MOTION TO STAY
                    ALL DEADLINES AND NOTICE OF SETTLEMENT


          Plaintiff Barkan Wireless IP Holdings, L.P. and Defendants Samsung Electronics Co.,

Ltd., Samsung Electronics America, Inc. LLC, and Cellco Partnership d/b/a Verizon Wireless

(“Parties”) have settled, in principle, this matter between the parties. Accordingly, the parties

jointly move the Court to stay the above-captioned case, including any and all deadlines on the

Court’s Docket Control Order, for thirty (30) days in which to finalize the settlement of this

matter.
Case 2:18-cv-00028-JRG Document 163 Filed 05/22/19 Page 2 of 6 PageID #: 6542




DATED: May 22, 2019                Respectfully Submitted,


                                  By: /s/ Mark Fowler
                                      Melissa R. Smith
                                      melissa@gillamsmithlaw.com
                                      State Bar No. 24001351
                                      GILLAM & SMITH LLP
                                      303 S. Washington Ave.
                                      Marshall, TX 75670

                                      Mark Fowler (pro hac vice)
                                      mark.fowler@dlapiper.com
                                      Aaron Wainscoat (pro hac vice)
                                      aaron.wainscoat@dlapiper.com
                                      Erik R. Fuehrer
                                      erik.fuehrer@dlapiper.com
                                      DLA Piper LLP (US)
                                      2000 University Avenue
                                      Palo Alto, CA 94303-2215
                                      Tel: (650) 833-2000
                                      Fax: (650) 833-2001

                                      James M. Heintz (pro hac vice)
                                      jim.heintz@dlapiper.com
                                      11911 Freedom Drive
                                      Reston, VA 20190
                                      Tel: (703) 733-4000
                                      Fax: (703)733-5000

                                      Patrick S. Park (pro hac vice)
                                      patrick.park@dlapiper.com
                                      DLA PIPER LLP (US)
                                      2000 Avenue of the Stars
                                      Suite 400 North Tower
                                      Los Angeles, CA 90067-4704
                                      Tel: (310) 595-3000
                                      Fax: (310) 595-3300

                                      ATTORNEYS FOR DEFENDANTS
                                      SAMSUNG ELECTRONICS CO., LTD. and
                                      SAMSUNG ELECTRONICS AMERICA,
                                      INC.



                                      2
Case 2:18-cv-00028-JRG Document 163 Filed 05/22/19 Page 3 of 6 PageID #: 6543




                                      /s/ Kevin Anderson
                                      Michael E. Jones
                                      State Bar No. 10929400
                                      mikejones@potterminton.com
                                      POTTER MINTON
                                      A Professional Corporation
                                      110 N. College, Suite 500
                                      Tyler, TX 75702
                                      Tel: (903) 597-8311
                                      Fax: (903) 593-0846

                                      Kevin P. Anderson
                                      kpanderson@duanemorris.com
                                      DUANE MORRIS LLP
                                      505 9th Street, NW, Suite 1000
                                      Washington, D.C. 20004
                                      Tel: 202.776.5213
                                      Fax: 202.315.3169

                                      Alison Haddock Hutton
                                      ahhutton@duanemorris.com
                                      DUANE MORRIS LLP
                                      1075 Peachtree Street NE
                                      Suite 2000
                                      Atlanta, GA 30309
                                      Telephone: 404.253.6900
                                      Facsimile: 404.253.6901

                                      ATTORNEYS FOR DEFENDANT
                                      CELLCO PARTNERSHIP D/B/A VERIZON
                                      WIRELESS



                                          /s/ William D. O’Connell
                                          Max L. Tribble, Jr. – Lead Counsel
                                          Texas State Bar No. 20213950
                                          SUSMAN GODFREY, LLP
                                          1000 Louisiana Street, Suite 5100
                                          Houston, Texas 77002
                                          Telephone: (713) 651-9366
                                          Facsimile: (713) 654-6666
                                          Email: mtribble@susmangodfrey.com



                                      3
Case 2:18-cv-00028-JRG Document 163 Filed 05/22/19 Page 4 of 6 PageID #: 6544



                                          Matthew R. Berry
                                          Washington State Bar No. 37364
                                          Jenna Golda Farleigh
                                          Washington State Bar No. 47392
                                          SUSMAN GODFREY, LLP
                                          1201 Third Ave., Suite 3800
                                          Seattle, Washington 98101
                                          Telephone: (206) 516-3880
                                          Facsimile: (206) 516-3883
                                          Email: mberry@susmangodfrey.com
                                          Email: jfarleigh@susmangodfrey.com

                                          William D. O’Connell
                                          New York State Bar No. 5491014
                                          SUSMAN GODFREY, LLP
                                          1301 Avenue of the Americas, 32nd Fl.
                                          New York, New York 10019-6023
                                          Telephone: (212) 336-8330
                                          Facsimile: (212) 336-8340
                                          Email: boconnell@susmangodfrey.com

                                          S. Calvin Capshaw
                                          Texas State Bar No. 03783900
                                          CAPSHAW DERIEUX LLP
                                          114 E. Commerce Ave.
                                          Gladewater, TX 75647
                                          Telephone: (903) 845-5770
                                          Email: ccapshaw@capshawlaw.com

                                          T. John Ward, Jr.
                                          Texas State Bar No. 00794818
                                          Claire Abernathy Henry
                                          Texas State Bar No. 24053063
                                          WARD, SMITH & HILL, PLLC
                                          PO Box 1231
                                          Longview, Texas 75606
                                          Telephone: (903) 757-6400
                                          Facsimile: (903) 757-2323
                                          Email: jw@wsfirm.com
                                          Email: claire@wsfirm.com

                                          Michael F. Heim
                                          Texas State Bar No. 09380923
                                          Robert Allan Bullwinkel
                                          Texas State Bar No. 24064327
                                          Blaine A. Larson

                                      4
Case 2:18-cv-00028-JRG Document 163 Filed 05/22/19 Page 5 of 6 PageID #: 6545



                                          Texas State Bar No. 24083360
                                          HEIM, PAYNE & CHORUSH, LLP
                                          1111 Bagby Street, Suite 2100
                                          Houston, Texas 77002
                                          Telephone: (713) 221-2000
                                          Facsimile: (713) 221-2021
                                          Email: mheim@hpcllp.com
                                          Email: abullwinkel@hpcllp.com
                                          Email: blarson@hpcllp.com

                                          Douglas R. Wilson
                                          Texas State Bar No. 24037719
                                          HEIM, PAYNE & CHORUSH, LLP
                                          9442 Capital of Texas Hwy.
                                          Plaza I, Suite 500-146
                                          Austin, Texas 78759
                                          Telephone: (512) 343-3622
                                          Facsimile: (512) 345-2924
                                          Email: dwilson@hpcllp.com

                                          ATTORNEYS FOR PLAINTIFF




                                      5
Case 2:18-cv-00028-JRG Document 163 Filed 05/22/19 Page 6 of 6 PageID #: 6546



                              CERTIFICATE OF SERVICE

      I hereby certify that all counsel of record who have consented to electronic service are

being served with a copy of this document via the Court’s CM/ECF system per Local Rule CV-

5(a)(3) on May 22, 2019


                                                         /s/ Melissa R. Smith




                                             6
